968 F.2d 93
296 U.S.App.D.C. 357
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Hugh M. WADE, Appellant,v.DISTRICT OF COLUMBIA COURT OF APPEALS, et al.
No. 91-7045.
United States Court of Appeals, District of Columbia Circuit.
July 1, 1992.

Before WALD, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's orders filed January 7, 1991 and February 15, 1991 be affirmed.   Assuming appellant has standing to challenge D.C.Bar Rule XI § 1, his complaint was properly dismissed as barred under the doctrine of claim preclusion because he could have raised his constitutional challenges to the Rule during his disciplinary proceeding in the District of Columbia Court of Appeals.   See Allen v. McCurry, 449 U.S. 90, 94 (1980);   North v. Walsh, 881 F.2d 1088, 1093 (D.C.Cir.1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.